DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 07/06/2022 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/29/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the positive electrode mixture paste has a viscosity “at a time when the solid component and the solvent have a mass ratio of the solid component [g]/the solvent [g] = 1.875”. It is unclear whether this actually recites a feature of the claimed positive electrode mixture paste, or whether it is merely a description of the claimed property. In other words, it is ambiguous whether the solid component and the solvent are actually mixed at a ratio of 1.875 in the claimed positive electrode paste, or whether this merely sets forth a standard for measurement of the viscosity property. More specifically, it is unclear whether the claimed positive electrode mixture paste is limited to the claimed “time”, of whether other times can be included. For example, the claimed “time” could be interpreted as a product-by-process limitation. It is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0058191 A1 (Mitsumoto).
Mitsumoto discloses a non-aqueous electrolyte secondary battery comprising a positive electrode including a positive electrode active material [0190], a positive electrode mixture paste comprising a solid component that contains the positive electrode active material and a solvent [0262], and the positive electrode active material for non-aqueous electrolyte secondary batteries [0019], the positive electrode active material comprising a lithium-metal composite oxide powder, represented by the claimed general formula [0023], [0025]-[0029], including secondary particles configured by aggregating primary particles [0065] containing lithium, nickel, manganese and cobalt, wherein the secondary particle has a solid structure (primary particle) inside as a main inside structure (the primary particles are solid and are inside of the secondary particles as the main structure), the lithium-metal composite oxide powder contains soluble lithium (residual alkali, total amount of LiOH and Li2CO3) at a content rate of 0.5% by mass of less (0.05 to 0.4 wt %) [0043]-[0046], [Table 1], and the lithium-metal composite oxide powder has a specific surface area of 1.0 to 2.0 m2/g (0.2 to 2.0 m2/g, e.g., 1.4, 1.7) [0073], [Table 1].
Mitsumoto is silent to the claimed pH and viscosity, however, because the pH and viscosity are dependent on the residual lithium (see applicant’s originally filed specification at [0008], [0011] and [0045]), and Mitsumoto teaches the same residual lithium as claimed, it appears that the claimed pH and viscosity are inherently present, or at least would be close enough to be obvious. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. Similarly, although Mitsumoto is silent to the claimed ΔV-20, it appears that the claimed property would be either inherent or obvious because Mitsumoto’s disclosed battery has the identical structure and composition as claimed.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0058191 A1 (Mitsumoto) in view of US 2019/0103605 A1 (Saitou).
Mitsumoto discloses a non-aqueous electrolyte secondary battery comprising a positive electrode including a positive electrode active material [0190], a positive electrode mixture paste comprising a solid component that contains the positive electrode active material and a solvent [0262], and the positive electrode active material for non-aqueous electrolyte secondary batteries [0019], the positive electrode active material comprising a lithium-metal composite oxide powder, represented by the claimed general formula [0023], [0025]-[0029], including secondary particles configured by aggregating primary particles [0065] containing lithium, nickel, manganese and cobalt, wherein the secondary particle has a solid structure (primary particle) inside as a main inside structure (the primary particles are solid and are inside of the secondary particles as the main structure), the lithium-metal composite oxide powder contains soluble lithium (residual alkali, total amount of LiOH and Li2CO3) at a content rate of 0.5% by mass of less (0.05 to 0.4 wt %) [0043]-[0046], [Table 1], and the lithium-metal composite oxide powder has a specific surface area of 1.0 to 2.0 m2/g (0.2 to 2.0 m2/g, e.g., 1.4, 1.7) [0073], [Table 1].
Mitsumoto is silent to a particle strength. Saitou however teaches that a positive electrode active material preferably has a compressive fracture strength of 130 MPa or higher and 230 MPa or lower, for example 215 MPa or 210 MPa, so that durability of a secondary battery is not decreased and a positive electrode current collector is not damaged [0052], [0073], [0086]. Therefore it would have been obvious to one of ordinary skill in the art to form the positive electrode active material of Mitsumoto to have a particle strength of 200 to 230 MPa, as in Saitou, because it could prevent decrease in durability of the secondary battery and damage to a positive electrode current collector.
Although Mitsumoto and Saitou are silent to the claimed pH, viscosity and ΔV-20, it appears that the claimed properties would have been inherent or obvious, because the combination of Mitsumoto and Saitou teaches the positive electrode active material, positive electrode mixture paste, and non-aqueous electrolyte secondary battery having the identical structure and composition as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727